       Case 2:21-cv-00107-RMP      ECF No. 10     filed 05/07/21   PageID.41 Page 1 of 3



1
                                                                              FILED IN THE

2                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



3                                                                    May 07, 2021
                                                                          SEAN F. MCAVOY, CLERK


4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     THOMAS W. S. RICHEY,
                                                    NO: 2:21-CV-107-RMP
8                               Plaintiff,
                                                    ORDER DENYING LEAVE TO
9           v.                                      PROCEED IN FORMA PAUPERIS
                                                    AND DISMISSING ACTION
10    STEVEN SINCLAIR and TRACY
      SCHNEIDER,
11
                                Defendants.
12

13

14         On March 24, 2021, the Court directed Plaintiff Thomas W. S. Richey, a pro

15   se prisoner at the Airway Heights Corrections Center, to show cause why the Court

16   should grant his application to proceed in forma pauperis. ECF No. 8 at 4. In the

17   alternative, Plaintiff could have paid the $402.00 filing fee. Id.

18         On March 31, 2021, Plaintiff filed a document titled, “Show of Cause to

19   Support Waiver of Filing Fee.” ECF No. 9. After careful review of Plaintiff’s

20   submission, the Court finds that Plaintiff has failed to demonstrate that he was under

21   imminent danger of serious physical injury when he initiated this case, and is thus


     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION -- 1
       Case 2:21-cv-00107-RMP      ECF No. 10    filed 05/07/21   PageID.42 Page 2 of 3



1    precluded under 28 U.S.C. § 1915(g) from proceeding in this action without

2    prepayment of the filing fee. See O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir.

3    2008).

4          Plaintiff does not dispute the Court’s finding that he filed three or more

5    actions while a prisoner that were dismissed as frivolous, malicious or for failure to

6    state a claim upon which relief may be granted. See ECF No. 8 at 2. Rather, he

7    seeks an exception to the application of 28 U.S.C. § 1915(g), asserting that “For as

8    long as an advertisement [i.e., a published case in which Plaintiff admitted to being

9    an informant] exists in the law library computer system, notifying all that Richey

10   was an informant, he remains in imminent danger of being assaulted by other

11   inmates. This information essentially gives general population inmates a “green

12   light” to take Richey out. This is simply a reality of prison life. Imminent danger is

13   created by informing the prison populace than an inmate worked as an informant.”

14   ECF No. 9 at 2.

15         Nevertheless, Plaintiff admits that when he filed this action on March 5, 2021,

16   COVID-19 restrictions still limited the movement of prisoners and their access to the

17   law library. ECF No. 9 at 2. He also avers that after he “received word” that

18   “whiteboys” were “stirring things up,” he was moved to another unit where, at the

19   time he submitted his response on March 31, 2021, his identity was unknown.

20   Liberally construing his assertions in the light most favorable to Plaintiff, the Court

21   finds that he was failed to overcome the preclusive effects of 28 U.S.C. § 1915(g).


     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION -- 2
       Case 2:21-cv-00107-RMP      ECF No. 10    filed 05/07/21   PageID.43 Page 3 of 3



1    Because Plaintiff did not avail himself of the opportunity to pay the $402.00 filing

2    fee, he may not proceed with this action.

3          Accordingly, IT IS HEREBY ORDERED:

4             1. Plaintiff’s Motion for Waiver of Filing Fee, ECF No. 2, and his

5                 application to proceed in forma pauperis, ECF No. 6, are DENIED.

6             2. This action is DISMISSED WITHOUT PREJUDICE for non-

7                 payment of the filing fee as required by 28 U.S.C. § 1914.

8             3. All pending motions are DENIED AS MOOT.

9             4. The District Court Clerk shall CLOSE the file.

10            5. The Court certifies any appeal of this dismissal would not be taken in

11                good faith.

12         IT IS SO ORDERED. The District Court Clerk is directed to enter this

13   Order, enter judgment, and provide copies to Plaintiff.

14         DATED May 7, 2021.

15
                                                s/ Rosanna Malouf Peterson
16                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
17

18

19

20

21


     ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS AND
     DISMISSING ACTION -- 3
